Citation Nr: 1131458	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from March 1963 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO rating decision that, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left knee disability.  By this decision, the RO also denied a compensable rating for bilateral hearing loss.  

In a November 2010 decision, the Board reopened the Veteran's claim for entitlement to service connection for a left knee disability, and remanded the merits of that claim, as well as the claim for entitlement to a compensable rating for bilateral hearing loss, for further development.

A July 2010 RO decision granted service connection and a 10 percent rating for a left knee disability, effective June 17, 2005.  Therefore, the issue of entitlement to service connection for a left knee disability is no longer before the Board.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than auditory acuity Level V in the right ear and auditory acuity Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule.  

In September 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  A June 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations, as well as of the schedular criteria required for an increased rating for his service-connected bilateral hearing loss.  The case was last readjudicated in May 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the following: the Veteran's service treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

VA treatment records dated from August 2003 to October 2005 show treatment for multiple disorders.  

An October 2005 VA audiological examination report indicated that pure tone thresholds in the Veteran's right ear were 15, 70, 70, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 55 decibels and the speech recognition ability, using the Maryland CNC Test, was 80 percent.  Pure tone thresholds in the Veteran's left ear were 15, 50, 50, and 50 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 41 decibels and the speech recognition ability, using the Maryland CNC Test, was 96 percent.  The diagnoses were moderately severe to severe sensorineural hearing loss from 2000 to 4000 Hertz in the right ear and moderate sensorineural hearing loss from 2000 to 4000 Hertz in the left ear.  The examiner indicated that the word recognition ability did not meet normal limits in the Veteran's right ear, but that it was within normal limits in his left ear.  

Private and VA treatment records dated from November 2006 to September 2007 show treatment for disorders including bilateral hearing loss.  

For example, a May 2007 VA audiological consultation report noted that the Veteran was seen for a re-evaluation.  The examiner indicated that the Veteran had a sloping moderate to severe high frequency hearing loss in both ears.  The examiner reported that the Veteran's word recognition scores were good in both ears.  The audiological evaluation results were referred to, but not specifically reported at that time.  There was a notation that the results were similar to the previous (October) 2005 VA audiological examination.  The Board notes, therefore, that the results of the May 2007 audiological consultation report were incomplete for VA purposes.  Specifically, the results of a pure tone audiometry test were not reported in the record as required by 38 C.F.R. § 4.85(a).  

The most recent December 2010 VA audiological examination report noted that pure tone thresholds in the Veteran's right ear were 15, 65, 65, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 53 decibels and the speech recognition ability, using the Maryland CNC Test, was 80 percent.  Pure tone thresholds in the Veteran's left ear were 10, 45, 50, and 55 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 40 decibels and the speech recognition ability, using the Maryland CNC Test, was 86 percent.  The diagnoses were a moderately severe mid to high frequency sensorineural hearing loss in the right ear and a sloping moderate to moderately severe mid to high frequency hearing loss in the left ear.  The examiner indicated that the Veteran's word recognition ability scores did not meet the normal standards in both ears.  

The Board observes that the October 2005 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity level IV in the right ear and auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(b).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level III.  As the results under Table VI are higher, auditory acuity Level IV, will be increased to auditory acuity Level V pursuant to 38 C.F.R. § 4.86(b), and will be used for the Veteran's right ear.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a noncompensable (0 percent rating) under Diagnostic Code 6100.  

As noted above, the May 2007 VA audiological consultation report did not provide sufficient detail in the record for rating purposes in accordance with the criteria of 38 C.F.R. § 4.85.  The Board observes that the examiner indicated that the Veteran had a sloping moderate to severe high frequency hearing loss in both ears.  The examiner also reported that the Veteran's word recognition scores were good in both ears, and that the results were similar to the previous (October) 2005 VA audiological examination.  

The most recent December 2010 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level IV in the right ear and auditory acuity Level II in the left ear under Table IV of 38 C.F.R. § 4.85.  The Board notes that the right ear and left ear findings do not qualify for consideration under Table VIA of 38 C.F.R. § 4.86.  Using table VII of 38 C.F.R. § 4.85, those results would normally warrant a noncompensable rating under Diagnostic Code 6100.  

The Board notes, however, that the previous October 2005 VA audiological examination report, performed over five years earlier, actually rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level V in the Veteran's right ear.  Additionally, as discussed above, the May 2007 VA audiological consultation report specifically indicated that the non-reported audiological evaluation results, at that time, were similar to the previous (October) 2005 VA audiological examination.  The Board observes, therefore, that there is no indication that the findings pursuant to the May 2007 VA audiological consultation report would warrant less than auditory acuity Level V in the Veteran's right ear.  The Board notes that only the December 2010 VA audiological examination report rendered decibel averages and discrimination scores that correlate to a lower auditory acuity of Level IV in the Veteran's right ear.  

The Board further notes that the December 2010 VA audiological examination report rendered decibels averages and speech discrimination scores that correlate to auditory Level II in the Veteran's left ear, which is the highest auditory level of record for that ear.  

The Board observes, therefore, that as there appears to be conflicting evidence as to the auditory acuity level for the Veteran's right ear, the Board will concede that the Veteran has auditory acuity Level V hearing in his right ear for the purposes of this decision.  Therefore, using Table VII of 38 C.F.R. § 4.85, and entering Level V for the right ear and Level II for the left ear, the results warrant a 10 percent rating under Diagnostic Code 6100.  Based on these findings, the Board finds that the hearing tests of record support a 10 percent rating for the Veteran's service-connected bilateral hearing loss.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  The Board notes, however, applying the rating criteria to the audiological test results does not warrant a disability rating higher than 10 percent.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

Thus, an increased rating to 10 percent, and no more, is granted for bilateral hearing loss.  The Board has considered the benefit-of-the- doubt rule in making the current decision.  38 U.S.CA. § 5107(b).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect, however, that the Veteran's bilateral hearing loss, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned ratings), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  


ORDER

An increased rating of 10 percent, but not more, is granted for bilateral hearing loss, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


